Title: To James Madison from James Simpson, 3 July 1802
From: Simpson, James
To: Madison, James


					
						No. 44.
						Sir
						Gibraltar 3d. July 1802.
					
					With this I have the honour of transmitting triplicate of No. 43 whose original was forwarded by the Ship Dart for Norfolk, and copy put on board another Vessel, by Commodore Morris.
					I have now to acquaint you, that yesterday I received a Letter from the Governour of Tangier dated 30th. June, advising that His Imperial Majesty (in answer to the Letter he wrote on the 22d.) had directed I might be permitted to remain there six Months; adding that in consequence I was at liberty to return to my House in Tangier, or not as I should see fit.  Had this order arrived in time to prevent my expulsion, all would have been well; as in the time mentioned a negotiation might have been carried on, and any differences accommodated; but it appears to me since His Majesty saw fit to declare he was at War with the United States, and in consequence thereof to direct, that their Consul should be driven from his dominions, something beyond this Letter from a Governour will be highly necessary.
					The Governour does not say for what purpose the space is limited to six Months; it would appear according to the custom of that Country as if His Majesty expected some certain thing should be done in that time, but on this the Governour is silent.  I should think as the Emperour has been guilty of so flagrant a breach of the Peace, subsisted between the Countries, that he should write a Letter, or give some other Public testimony of his being in Peace & Friendship with the United States as heretofore, before I can consistently return to his Country in my public capacity.
					This however is a matter of such magnitude, as I cannot take upon myself to determine precisely on, having Commodore Morris so near me to consult with.  He sailed on thursday to Cruize off the Straits & Coast of Barbary.  The Enterprise anchored in this Bay yesterday, & now proceeds in quest of the Chesapeake, with a Letter from me for the Commodore; in which I request the favour of seeing him as soon as he conveniently can; when this point will be deliberated on, and such measures pursued as shall appear most consistent with the dignity of the United States, always having due regard to the Commercial Interests.
					At this moment it appears to me we have a very fair opening, for comeing to an Explanation with the Emperor, and for doing away those pretensions I have for some time dreaded he was desirous of bringing forward, on subject of more frequent Presents being made him, but which it would appear His Ministers have been at a loss how to enter upon.  On this occasion it would be a happy circumstance if Commodore Morris could shew himself in force off the Emperours Ports, for as I have often since Summer 1795 had the honour of stateing in my dispatches, there is not any thing has such weight, as shewing the Moors that a Naval force is at hand, to act against them in case of need.
					At the time I was about to leave Tangier, I was necessitated to call on Mr. Gavino for one thousand dollars, which he sent me, and drew Bills on you for that sum, which I entreat may be paid; and the Amot. charged as a supply towards the Contingent charges of the Morocco Consulate.
					Before my departure from Barbary I claimed fulfillment of the 24th. Article of the Treaty on behalf of those Citizens of the United States might be at Mogadore, and I hope they may have been allowed to depart with their property.
					A Frigate which has layen some years neglected at Larach, and which the Swedish Consul wrote me when he passed there in March last, was surrounded with sand banked up, the Emperour has directed shall be fitted out, but I think it is scarce possible she can be made fit for Sea.  I have the honour to be with sentiments of Respect and esteem Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
